The opinion of the Court was delivered by
Rogers, J.
The affidavit of defence amounts to nothing more than the defendant’s belief that the payee is the real plaintiff, and that the name of Street is used for the purpose only of accomplishing the recovery of the note in suit. And the reason on which the belief is grounded is that the plaintiff is the particular and intimate friend of the payee. He avers that the consideration of the note has totally failed, and that if Aldridge succeeds in obtaining payment by using the name of Street, the defendants will suffer great injustice. The affidavit discloses a legal defence against the payee, and it would be equally good against the plaintiff, if there was collusion between the former and the holder of the note; but of this material fact there is no averment but an assertion of the defendant’s belief that the transaction was colourable only; nor is there an averment from which we can fairly suspect any unfairness as to put the plaintiff on proof of the consideration passing between the payee and the plaintiff. The plaintiff is the holder of a note which is negotiable; and to put him on proof of consideration as between him and the payee, it must be shown that it was obtained or put into circulation by fraud or undue means. Some fact must be alleged from which we can reasonably infer that the note came into the hands of the holder by fraud or without consideration; but the allegation that the plaintiff was the intimate and particular friend of the payee, creates not even a shade of suspicion of any collusion whatever. Knight v. Pugh, *223(4 Watts & Serg. 445). Unless the affidavit sets out a legal defence, the plaintiff is entitled to judgment; and here every fact in the affidavit may be true to the letter, and yet the defendant may have no defence; for how will the defendants’ belief avail them, unless they are able to support their allegation by proof?
Judgment affirmed.